
	
		I
		112th CONGRESS
		1st Session
		H. R. 1779
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Marino introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to reduce the
		  number of civil service positions within the executive branch, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Hiring Freeze Act of
			 2011.
		2.Reducing the
			 number of Federal employeesSection 3101 of title 5, United States Code,
			 is amended—
			(1)by striking
			 Each Executive agency and inserting (a)
			 In
			 general.—Subject to subsection (b), each Executive
			 agency; and
			(2)by adding at the
			 end the following:
				
					(b)Reduction in
				number of employees
						(1)Hiring
				freezeDuring each fiscal
				year which begins after the date of the enactment of this subsection and for
				which the Director of the Office of Management and Budget projects that there
				will be a Federal budget deficit, the head of an Executive agency may not
				appoint an individual to any position in the agency, except as otherwise
				provided in this subsection.
						(2)ExemptionsThe President may waive the application of
				paragraph (1) in any of the following circumstances or for any of the following
				reasons:
							(A)The existence of a
				state of war or other vital national security concern.
							(B)To make an
				appointment (including to a position within the Bureau of Prisons) for purposes
				relating to Federal law enforcement.
							(C)To carry out a
				written commitment made by the Government on or before the date of the
				enactment of this subsection.
							(D)To make 1 or more
				appointments involving only in the reassignment of personnel within the same
				agency.
							(E)The appointment is
				to a position under the Executive Schedule.
							(F)The appointment is
				of a short-term, seasonal, or intermittent nature and consistent with the
				agency’s hiring pattern and personnel levels of the previous fiscal
				year.
							(G)The appointment is
				to a position in the Executive Office of the President and necessary to
				facilitate the orderly transition and operation of a new Presidential
				administration.
							(H)The appointment is
				to a position within the United States Postal Service or the Postal Regulatory
				Commission.
							(3)Reports to
				Congress
							(A)In
				generalNot later than 90 days after the end of each quarter of a
				fiscal year, the President shall provide Congress with a report containing a
				list of each appointment approved by the President under this subsection during
				the quarter, broken down by Executive agency.
							(B)Information
				includedThe list contained in a report provided to Congress
				under subparagraph (A) shall include a description of the position associated
				with each approved appointment, but shall not provide any information that may
				be used to identify the individual appointed to the position.
							(C)Public
				disseminationThe President shall make each report provided to
				Congress under subparagraph (A) available to the public by posting the report
				on the official public website of the Executive Office of the President in a
				searchable, sortable, and downloadable manner.
							(4)TerminationParagraph
				(1) shall cease to apply after the date as of which the Director of the Office
				of Management and Budget determines that a Federal budget deficit no longer
				exists.
						.
			
